internal_revenue_service number release date index number - ----------------------------------- ---------------------------------------------------------- ------------------------------------ ----------------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi b02 plr-130439-05 date october legend legend x a b_trust trust state date date date date year year year year dear ----------------- ---------------------------------------------------------- ein ---------------- ------------- --------------------- --------------------- ------------------------- tin ---------------- --------- ---------------------- ---------------------- ---------------------- -------------------------- ------- ------- ------- ------- this letter responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x a state corporation elected to be treated as an s_corporation effective year trust a revocable_trust treated as a plr-130439-05 grantor_trust under subpart e of part i of subchapter_j of chapter the code was a shareholder of x on date a the grantor of trust died upon a’s death trust ceased to qualify as a grantor_trust trust continued to qualify as a subchapter_s_trust under sec_1361 for the 2-year period beginning on the day of the deemed owner’s death and ending on date on date x shares were transferred from trust to trust an ineligible shareholder this transfer of x shares would have terminated x’s s_corporation_election but pursuant to sec_3_2 of the shareholder agreement the transfer was null and void and therefore trust continued to be the shareholder of x however trust failed distribute the shares of x on or before date accordingly trust ceased to qualify as an eligible shareholder on date and x’s s_corporation_election was terminated on date b the president of x represents that the following remedial actions were taken trust elected to be treated as a qualified_subchapter_s_trust qsst effective date on date trust transferred its shares of x to trust x represents that neither the disqualified transfer of x shares to an ineligible shareholder nor the terminating event trust 1’s failure to transfer the x shares prior to date were motivated by tax_avoidance or retroactive tax planning for all taxable years x’s shareholders income was reported consistent with x qualifying as an s_corporation for taxable_year believing that there had been a valid transfer of the x stock from trust to trust x issued k-1’s to both trust and trust for taxable_year x issued a k-1 to trust and trust will report its share of x’s income loss deductions and credits on its income_tax return x and all of the relevant shareholders of x agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 of the code provides that an s_corporation means a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter i as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1362 provides that a_trust which was described in clause i immediately before the death of the deemed owner and which continues in existence after such death but only for the year period beginning on the day of the deemed owner’s death may be a shareholder plr-130439-05 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1362 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that if on date the transfer of x shares to trust an ineligible shareholder had not been null and void x’s s_corporation_election would have terminated on date this termination would have been an inadvertent termination under sec_1362 we also conclude that x’s s election was terminated on date the day after the two year period that began on date because trust was no longer an eligible shareholder of x we plr-130439-05 conclude that this termination was inadvertent within the meaning of sec_1362 accordingly under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was valid and was not otherwise terminated under sec_1362 this ruling is contingent on trust trust and trust 2’s beneficiary amending their taxable_year returns to reflect that trust was the shareholder of x for all of taxable_year also this ruling is contingent on trust trust and trust 2’s beneficiary reporting their share of x items as if trust was a shareholder of x for all of taxable_year accordingly trust 2’s qsst election will be effective for taxable_year accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in ' make any adjustments to basis provided in ' and take into account any distributions made by x as provided in ' if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x was otherwise eligible to be treated as an s_corporation or on whether there was a valid transfer of x shares from trust to trust on date further no opinion is expressed as to whether trust qualifies as a qsst this ruling is directed only to the taxpayer who requested it section ' k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
